Motion by appellant to dispense with printing on appeal from judgment, granted. The appeal will be heard on the original papers and on appellant’s typewritten brief, which shall include a copy of the opinion of the court below. The appellant is directed to file six copies of her typewritten brief and to serve one copy on the respondent. Motion by appellant to enlarge time to perfect her appeal granted; time enlarged to the April Term, beginning March 26,1962; appeal ordered on the calendar for said term. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.